             Case 3:19-cv-06025-BJR Document 100-3 Filed 03/29/21 Page 1 of 1


Exhibit 2: Supporting Analysis Files
Whitman vs State Farm Milliman Report

File                                                                Description
Bally vs. SFLIC - Self Support and Lapse Support Results-20201220   Projection results: self-support and lapse-support results
Bally vs. SFLIC-v11.6-20201220.zip                                  MG-ALFA® projection model for self-support and lapse-support results
AVIF Compare-20210329.xlsx                                          Compare account value development under various scenarios
MortandCOICompare-20210329.xlsx                                     Compare mortality rates to COI rates
Whitman vs. SFLIC-v11.6-202010329.zip                               MG-ALFA projection model for account value development forecasts
